104 F.3d 365
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Lawrence FAFARMAN, Plaintiff-Appellant,v.STATE OF CALIFORNIA;  United States Environmental ProtectionAgency, Defendants-Appellees.
No. 96-55384.
United States Court of Appeals, Ninth Circuit.
Submitted Dec. 16, 1996.*Decided Dec. 20, 1996.

Before:  SNEED, TROTT, and THOMAS, Circuit Judges.


1
MEMORANDUM**


2
Lawrence Fafarman appeals pro se the district court's dismissal of his action for lack of subject matter jurisdiction.  Fafarman alleged that the Environmental Protection Agency ("EPA") unlawfully failed to take action against California for imposing the Vehicle Smog Impact Fee to generate general revenue.  We have jurisdiction pursuant to 28 U.S.C. § 1291.


3
After a de novo review, see Wilson v. A.H. Belo Corp., 87 F.3d 393, 396 (9th Cir.1996), we agree with the district court that it lacks subject matter jurisdiction to hear Fafarman's claims.


4
AFFIRMED.



*
 The panel unanimously finds this case suitable for decision without oral argument.  See Fed.R.App.P. 34(a);  9th Cir.R. 34-4


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3